Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

dated as of November 15, 2010

 

TBS International Limited

Commerce Building, One Chancery Lane

Hamilton HM 12 Bermuda

 

Re:          First Amendment to Forbearance Agreement (this “Amendment”)

 

Ladies and Gentleman:

 

Reference is hereby made to (i) those certain extensions of credit (the “Loans”)
made pursuant to and as evidenced by, inter alia, (a) that certain Amended and
Restated Credit Agreement, dated as of March 26, 2008 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), among Albemarle Maritime Corp. and each of the other entities
identified on the signature pages thereof as Borrowers (the “Borrowers”), TBS
International plc and TBS International Limited, as guarantors (collectively,
“Holdings”), TBS Shipping Services Inc., as Administrative Borrower (the
“Administrative Borrower”), each of the financial institutions party thereto as
lenders (the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Citibank, N.A. and DVB Group Merchant Bank (Asia) Ltd.,
as co-Syndication Agents, TD Banknorth, N.A., as Documentation Agent and Banc of
America Securities LLC, as Sole Lead Arranger and Sole Book Manager; and (b) the
other Loan Documents (as defined in the Credit Agreement) and (ii) that certain
Forbearance Agreement, dated as of September 30, 2010 (as hereby amended, the
“Forbearance Agreement”) by and among Borrowers, Holdings, Administrative
Borrower, the Administrative Agent and the other Lenders signatory thereto.  All
capitalized terms used herein without definition that are defined in the Credit
Agreement or the Forbearance Agreement shall have the same meanings herein as
therein, as applicable.

 

Each Loan Party acknowledges that the Specified Defaults have occurred and are
continuing.  The Loan Parties agree that, but for the terms of the Forbearance
Agreement, the Administrative Agent may, if Required Lenders consent, and shall,
at the direction of Required Lenders, proceed to enforce its rights and remedies
under the Credit Agreement to collect the Borrowers’ indebtedness to the
Administrative Agent and the Lenders under the Credit Agreement.  Each Loan
Party acknowledges that the Forbearance pursuant to the Forbearance Agreement
will expire on November 15, 2010 (unless the Forbearance Termination Date occurs
prior to such date).  The Administrative Agent, the Required Lenders and the
Loan Parties hereby agree to amend certain provisions of and extend the period
of Forbearance under the Forbearance Agreement upon the following terms and
conditions:

 

§1.  Amendment to Forbearance Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 of this Amendment, the
Forbearance Agreement is hereby amended as follows:

 

(a)           Forbearance Termination Date.  Section 4 of the Forbearance
Agreement is hereby amended by deleting the date “November 15, 2010” in clause
(i) of the first sentence thereof and substituting the date “December 29, 2010”
in lieu thereof.

 

--------------------------------------------------------------------------------


 

(b)           Specified Defaults.  The definition of “Specified Defaults”
contained in the recitals to the Forbearance Agreement is hereby amended to
include any Default or Event of Default which occurs under the
Section 7.13(b) of the Credit Agreement (Minimum Cash Liquidity) so long as
Holdings and the Borrowers comply with the minimum cash liquidity covenant set
forth in Section 5(a) of this Amendment.

 

§2.  Ratification of Existing Agreements.  The Loan Parties confirm and agree
that the Obligations, as evidenced by or otherwise arising under the Credit
Agreement and the other Loan Documents, are, by the Loan Parties’ execution of
this Amendment, ratified and confirmed in all respects.  The Loan Parties
confirm and agree that to the extent that any Loan Document purports to assign
or pledge to the Administrative Agent, for the benefit of the Lenders, or to
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in or lien on, any assets of the Loan Parties as security for any of
the Obligations from time to time existing in respect of the Loan Documents,
such pledge, assignment and/or grant of a security interest or lien is hereby
ratified and confirmed in all respects as security for all of the Obligations,
whether now existing or hereafter arising. In addition, by the execution of this
Amendment, each of the Loan Parties represents and warrants that no
counterclaim, right of set-off or defense of any kind exists or is outstanding
as of the First Amendment Effective Date (as defined below) with respect to such
Obligations.

 

§3.  Representations and Warranties.  All of the representations and warranties
made by each of the Loan Parties in the Credit Agreement and the other Loan
Documents are true and correct on the date hereof as if made on and as of the
date hereof, except with respect to the occurrence of the Specified Defaults and
to the extent that any of such representations and warranties relate by their
terms to a prior date they shall be true and correct as of such prior date.

 

§4.  Acknowledgements.  Each of the Loan Parties hereby acknowledges that it
shall work diligently and use commercially reasonable efforts to complete each
of the following items:

 

(c)           Vessel Appraisals.  On or about November 26, 2010, delivery to the
Lenders of a vessel evaluation and appraisal report in scope, form and substance
satisfactory to the Administrative Agent to be provided at the sole expense of
the Borrowers from a marine appraisal firm acceptable to the Administrative
Agent.

 

(d)           Letter of Intent.  On or about November 29, 2010, delivery to the
Administrative Agent of a letter of intent from the major stockholders of TBS
International plc with respect to an equity investment in the Loan Parties in an
amount, on terms and subject to conditions acceptable to the Administrative
Agent.

 

(e)           Restructuring Term Sheet.  On or about November 29, 2010,
agreement by the Loan Parties and the Lenders to a term sheet with respect to a
longer term restructuring of the credit facilities provided under the Credit
Agreement, subject to documentation, receipt of internal approvals and such
other conditions as the parties thereto may agree, such restructuring to close
on or about December 22, 2010.

 

§5.  Covenants.  Each of the Administrative Agent, the Required Lenders and the
Loan Parties hereby covenant and agree with and for the benefit of the
Administrative Agent and the Lenders, notwithstanding anything to the contrary
contained in the Credit Agreement or any of the other Loan Documents, as
follows:

 

(a)           Minimum Cash Liquidity.  Notwithstanding anything to the contrary
contained in Section 7.13(b) of the Credit Agreement, for each calendar week
ending after the First Amendment Effective Date

 

2

--------------------------------------------------------------------------------


 

(as defined below) through and including any calendar week ending on or before
the Forbearance Termination Date, Holdings and the Borrowers shall not permit
the aggregate daily closing balance of Qualified Cash of the Loan Parties (other
than the Limited Guarantors) to be less than $15,000,000 on the last Business
Day of any week or on average in any week, of which a minimum average balance of
$5,625,000 must be deposited with Bank of America, N.A.

 

(b)           Borrowers’ Restructuring Advisor.  AlixPartners, LLP shall
continue as Borrowers’ Restructuring Advisor to the Loan Parties until otherwise
agreed in writing by the Administrative Agent.  In the event that AlixPartners,
LLP terminates their existing involvement with the Borrowers, the Borrowers
shall appoint one of the other restructuring advisors set forth on Schedule B to
the Forbearance Agreement, or such other restructuring advisor satisfactory to
the Administrative Agent, within 5 Business Days of AlixPartners, LLP providing
the Borrowers written notice of termination of their contract with the
Borrowers.  The Borrowers shall cause the newly appointed restructuring advisor
to continue to serve as Borrowers’ Restructuring Advisor until otherwise agreed
in writing by the Administrative Agent.  The Borrowers agree that any final
reports of the Borrowers’ Restructuring Advisor provided to the Borrowers will
also be provided to the Lenders within a reasonable period of time following the
Borrowers’ receipt of such final report.

 

(c)           Compliance with Forbearance Agreement and other Loan Documents.
Each Loan Party will, and will cause each of its Subsidiaries to, comply and
continue to comply with all of the terms, covenants and provisions contained in
the Forbearance Agreement and each other Loan Document to which it is a party
and any other instruments evidencing or creating any of the Obligations except
as such terms, covenants and provisions are expressly modified by the
Forbearance Agreement or this Section 4.

 

(d)           Further Assurances. Each Loan Party will, and will cause its
Subsidiaries to, at any time or from time to time execute and deliver such
further instruments, each in form and substance satisfactory to the
Administrative Agent, and take such further action as the Administrative Agent
may reasonably request, in each case further to effect the purposes of this
Amendment, the Forbearance Agreement, the Loan Documents and all documents,
agreements and instruments executed in connection therewith.

 

§6.  Conditions to Effectiveness.  The Administrative Agent, the Required
Lenders and the Loan Parties agree that the extension of the forbearance
obligations of the Administrative Agent and the Lenders under the Forbearance
Agreement shall be effective upon the satisfaction of each of the following
conditions precedent, each in form and substance satisfactory to the
Administrative Agent, no later than November 15, 2010 (the “First Amendment
Effective Date”):

 

(a)           The Loan Parties, the Required Lenders and the Administrative
Agent shall have executed and delivered to the Administrative Agent this
Amendment.

 

(b)           The applicable Subsidiaries of the Loan Parties shall have entered
into amendments, waivers, forbearances (or extensions thereof) or other
modifications reasonably satisfactory to the Administrative Agent of each loan
agreement evidencing the existing Indebtedness of such Subsidiaries of the Loan
Parties described on Schedule 7.02 of the Credit Agreement and any other
material Indebtedness of such Subsidiaries (including, without limitation, the
various loan agreements among certain Subsidiaries of Holdings and The Royal
Bank of Scotland plc, DVB Group Merchant Bank (Asia) Ltd., Credit Suisse, AIG
Commercial Equipment Finance, Inc, Commerzbank AG and Berenberg Bank) deferring,
forbearing or continuing to defer or forbear any rights with respect to the
failure to make any payments of principal due under such loan agreements and any
other applicable defaults (including cross-defaults and defaults under any
minimum liquidity covenants contained therein) under such loan agreements to a
date which is no earlier than the Forbearance Termination Date (as hereby
amended), and the Administrative Agent shall have received a signed Officer’s
Certificate, certified by a duly authorized

 

3

--------------------------------------------------------------------------------


 

officer of Holdings to be true and complete, attaching true, correct and
complete fully executed copies of each such amendment, waiver, forbearance (or
extension thereof) and modification to each such loan agreement.

 

(c)           The Administrative Agent shall have received evidence that all
corporate action necessary for the valid execution and delivery by the Loan
Parties of this Amendment and the performance of the transactions contemplated
hereby and thereby shall have been taken.

 

(d)           The Administrative Agent shall have received, for its own account
and the pro rata account of each other Lender executing this Amendment, a
forbearance fee in an amount equal to five (5) basis points on aggregate amount
of all outstanding Loans and Letters of Credit of all Lenders executing this
Amendment.

 

(e)           The Administrative Agent shall have received payment for the fees,
and expenses including, without limitation, fees and expenses incurred by their
counsel and their restructuring advisors and other consultants, for which
invoices or estimates therefor have been provided to the Loan Parties on or
prior to the First Amendment Effective Date.

 

(f)            The representations and warranties of each of the Loan Parties in
the Credit Agreement and the other Loan Documents shall be true and correct as
of the First Amendment Effective Date, except with respect to the occurrence of
the Specified Defaults referred to herein and to the extent that any of such
representations and warranties relate by their terms to a prior date they shall
be true and correct as of such prior date.

 

(g)           There shall have occurred no Default or Event of Default other
than the Specified Defaults.

 

§7.  No Present Claims; Release.  The Loan Parties hereby acknowledge and agree
that, as of the date hereof: (a) none of the Loan Parties or any of their
Affiliates has any claim or cause of action against the Administrative Agent or
any Lender (or any of their directors, officers, employees, attorneys or
agents); (b) none of the Loan Parties or any of their Affiliates, has offset
rights, counterclaims or defenses of any kind against any of their obligations,
indebtedness or liabilities to the Administrative Agent or any Lender; and
(c) the Administrative Agent and the Lenders have heretofore properly performed
and satisfied in a timely manner all of their obligations to the Loan Parties
and each of their Affiliates.  The Administrative Agent and the Lenders wish
(and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any of the rights, interests, contracts, collateral
security or remedies of the Administrative Agent or the Lenders.  Therefore, the
Loan Parties, each on its own behalf and on behalf of each of its respective
successors and assigns, hereby waives, releases and discharges the
Administrative Agent and the Lenders and all of their directors, officers,
employees, attorneys and agents, from any and all claims, demands, actions or
causes of action on or before the date hereof and arising out of or in any way
relating to the Credit Agreement, the Loan Documents and any other documents,
instruments, agreements (including the Forbearance Agreement and this
Amendment), dealings or other matters connected with the Credit Agreement,
including, without limitation, all known and unknown matters, claims,
transactions or things occurring on or prior to the date of this Amendment
related to the Credit Agreement.  The waivers, releases, and discharges
contained in this paragraph shall be effective regardless of any other event
that may occur or not occur prior to, or on or after the date hereof.

 

§8.  Expenses.  The Loan Parties jointly and severally agree to pay on demand
all expenses incurred by the Administrative Agent and the Lenders in connection
with the transactions contemplated by Amendment and the Forbearance Agreement
and in connection with any further amendments or

 

4

--------------------------------------------------------------------------------


 

waivers (whether or not the same become effective) thereof and all expenses
incurred by the Administrative Agent in connection with the enforcement of any
rights hereunder or thereunder, including, without limitation, (i) the cost and
expenses of preparing and duplicating this Amendment, (ii) the reasonable legal
fees and all charges for costs, expenses and disbursements of Bingham McCutchen
LLP, special counsel to the Administrative Agent, in connection with the
transactions contemplated by this Amendment and the Forbearance Agreement and
any further amendments, modifications, approvals, consents or waivers hereunder
or thereunder, and (iii) all expenses, costs and liabilities, incurred by the
Administrative Agent in connection with (A) the interpretation and
administration of and exercise, enforcement or preservation of rights under this
Amendment or the Forbearance Agreement against any of the Loan Parties or any of
their officers or employees party thereto or the administration thereof whether
before or after the occurrence of a Default or Event of Default and (B) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the relationship of the Administrative Agent with the Loan
Parties.

 

§9.  No Waiver.  Except as otherwise expressly provided for in this Amendment
and the Forbearance Agreement, nothing in this Amendment or the Forbearance
Agreement shall extend to or affect in any way any of the rights or obligations
of the Loan Parties or any of the Administrative Agent’s or Lenders’
obligations, rights and remedies arising under the Credit Agreement.  The
Administrative Agent and the Lenders shall not be deemed to have waived any or
all of their rights or remedies with respect to any Default or Event of Default
existing on the date hereof or arising hereafter.

 

§10.  Marshalling.  The Administrative Agent and the Lenders shall not be
required to marshal any present or future collateral security for the Loan
Parties’ obligations to the Administrative Agent and the Lenders under the
Credit Agreement or to resort to such collateral security or other assurances of
payment in any particular order, and all of their rights in respect of such
collateral security shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that they lawfully may, the Loan
Parties hereby agree that they will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the
Administrative Agent’s or any Lenders’ rights under any document, agreement or
instrument evidencing or securing the Loan Parties’ obligations to the
Administrative Agent and the Lenders under the Credit Agreement and, to the
extent that it lawfully may, each of the Loan Parties hereby irrevocably waives
the benefits of all such laws.

 

§11.  Miscellaneous.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401 AND §5-1402).

 

(b)           This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

(c)           This Amendment shall constitute a Loan Document under the Credit
Agreement; the failure to comply with the covenants contained herein shall
constitute an Event of Default under the Credit Agreement; and all obligations
included in this Amendment (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Credit Agreement and secured by the collateral
security for the Obligations.

 

5

--------------------------------------------------------------------------------


 

(d)           Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or rendered
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign and return the enclosed
copy of this Amendment to the Administrative Agent.

 

 

 

The Borrowers:

 

 

 

ALBEMARLE MARITIME CORP.

 

ARDEN MARITIME CORP.

 

AVON MARITIME CORP.

 

BIRNAM MARITIME CORP.

 

BRISTOL MARITIME CORP.

 

CHESTER SHIPPING CORP.

 

CUMBERLAND NAVIGATION CORP.

 

DARBY NAVIGATION CORP.

 

DOVER MARITIME CORP.

 

ELROD SHIPPING CORP.

 

EXETER SHIPPING CORP.

 

FRANKFORT MARITIME CORP.

 

GLENWOOD MARITIME CORP.

 

HANSEN SHIPPING CORP.

 

HARTLEY NAVIGATION CORP.

 

HENLEY MARITIME CORP.

 

HUDSON MARITIME CORP.

 

JESSUP MARITIME CORP.

 

MONTROSE MARITIME CORP.

 

OLDCASTLE SHIPPING CORP.

 

QUENTIN NAVIGATION CORP.

 

RECTOR SHIPPING CORP.

 

REMSEN NAVIGATION CORP.

 

SHEFFIELD MARITIME CORP.

 

SHERMAN MARITIME CORP.

 

STERLING SHIPPING CORP.

 

STRATFORD SHIPPING CORP.

 

VEDADO MARITIME CORP.

 

VERNON MARITIME CORP.

 

WINDSOR MARITIME CORP.

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

Holdings:

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Attorney-in-Fact

 

 

 

TBS INTERNATIONAL PLC

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Attorney-in-Fact

 

 

 

 

 

The Administrative Borrower:

 

 

 

TBS SHIPPING SERVICES INC.

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Secretary

 

 

 

 

 

The Guarantors:

 

 

 

TBS U.S. ENTERPRISES LLC

 

 

 

 

By: TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

Name: Tara DeMakes

 

 

Title: Secretary

 

 

 

TBS ENERGY LOGISTICS L.P.

 

 

 

 

By: TBS U.S. ENTERPRISES LLC, its general partner

 

 

 

 

By: TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

 

Name: Tara DeMakes

 

 

 

Title:   Secretary

 

--------------------------------------------------------------------------------


 

 

The Guarantors (continued):

 

 

 

TBS LOGISTICS INCORPORATED

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Assistant Secretary

 

 

 

ROYMAR SHIP MANAGEMENT, INC.

 

TBS SHIPPING SERVICES INC.

 

AZALEA SHIPPING & CHARTERING, INC.

 

COMPASS CHARTERING CORP.

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Secretary

 

 

 

TBS INTERNATIONAL PLC

 

TBS INTERNATIONAL LIMITED

 

TBS HOLDINGS LIMITED

 

WESTBROOK HOLDINGS LTD.

 

TRANSWORLD CARGO CARRIERS, S.A.

 

MERCURY MARINE LTD. (F/K/A TBS LOGISTICS LTD.)

 

TBS WORLDWIDE SERVICES INC.

 

BEEKMAN SHIPPING CORP.

 

FAIRFAX SHIPPING CORP.

 

LEAF SHIPPING CORP.

 

PACIFIC RIM SHIPPING CORP.

 

TBS AFRICAN VENTURES LIMITED

 

TBS DO SUL LTD.

 

TBS EUROLINES, LTD.

 

TBS HOLDINGS LIMITED

 

TBS LATIN AMERICA LINER, LTD.

 

TBS MIDDLE EAST CARRIERS, LTD.

 

TBS NORTH AMERICA LINER LTD.

 

TBS OCEAN CARRIERS, LTD.

 

TBS PACIFIC LINER, LTD.

 

TBS WAREHOUSE & DISTRIBUTION GROUP LTD.

 

TBS WAREHOUSE & EQUIPMENT HOLDINGS LTD.

 

TBS LOGISTICS INCORPORATED

 

TBSI NEW SHP DEVELOPMENT CORP.

 

TBS MINING LIMITED

 

 

 

 

By:

/s/ Tara DeMakes

 

Name: Tara DeMakes

 

Title:   Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

The Administrative Agent:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Judith A. Huckins

 

Name: Judith A. Huckins

 

Title: Vice President

 

 

 

 

 

The Required Lenders:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Judith A. Huckins

 

Name: Judith A. Huckins

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

The Required Lenders (continued):

 

 

 

DVB GROUP MERCHANT BANK (ASIA) LTD.,

 

as co-Syndication Agent and a Lender

 

 

 

 

 

 

By:

/s/ Evan Cohen

 

Name: Evan Cohen

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as co-Syndication Agent and a Lender

 

 

 

 

By:

/s/ N. Thomas Eck

 

Name:

N. Thomas Eck

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Richard B. Soulberry

 

Name:

Richard B. Soulberry

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender

 

 

 

 

By:

/s/ Thomas F. Furst

 

Name:

Thomas F. Furst

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH COMMERCIAL FINANCE CORP., as a Lender

 

 

 

 

By:

/s/ Judith A. Huckins

 

Name:

Judith A. Huckins

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Stephen J. Corcoran

 

Name:

Stephen J. Corcoran

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

By:

/s/ Sarah R. Miller

 

Name:

Sarah R. Miller

 

Title:

Vice President

 

--------------------------------------------------------------------------------